DETAILED ACTION
Applicant’s amendment to the claims in the Response filed on 11/09/2020, adding newly presented limitations, is acknowledged.

The rejection of record under 35 U.S.C. § 112(b) is withdrawn in view of Applicant’s amendment to the claims in the Response filed on 11/09/2020.

The rejection of record under 35 U.S.C. §102 is withdrawn in view of Applicant’s amendment to the claims in the Response filed on 11/09/2020.

The rejection of record under 35 U.S.C. § 103 is maintained and modified in view of Applicant’s amendment to the claims in the Response filed on 11/09/2020, adding newly presented limitations, as set forth below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 10, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sasai et al (WO 2013/065763, prior art of record, published May 10, 2013 and filed on October 31, 2012) in view of Sjodal et al (Dev. Cell, 13:141-149 (2007), prior art of record). Note: US 2014/0308743 (prior art of record) cited herein as English equivalent of Sasai.
Sasai teaches a method of producing a cell aggregate comprising an anterior eye segment tissue or a partial structure thereof, or a precursor tissue thereof comprising culturing aggregates of human embryonic stem cells in suspension, without feeder cells, in the presence of 5 nM BMP4 and a fibroblast growth factor (FGF). (Abstract; ¶¶ 0003, 0021, 0030, 0127, 0181, and 0231). 

[0115] Generally, serum-free medium is often added with several growth factors (Wnt, TGF-β, BMP, retinoic acid, FGF, lipid-rich albumin and the like) as an alternative to the serum. However, these growth factors all inhibit the differentiation of pituitary precursor tissue. In addition, insulin which is most frequently added to the serum-free medium strongly inhibits the differentiation of pituitary precursor tissue. It is considered that the inhibition is caused by the activation of intracellular enzyme (phosphoenzyme) Akt which is a downstream signal of insulin (non-patent document 5 and patent document 3).


[0116] Therefore, the above-mentioned serum-free medium, particularly a medium used for floating-culturing (to be also referred to as "differentiation medium" in the present specification) is preferably a serum-free medium substantially free of growth factors (Nodal signal promoter, Wnt signal promoter, FGF signal promoter, BMP signal promoter, retinoic acid and the like, preferably any growth factor not limited thereto) and insulins.

Sasai further teaches BMP4 is added to the medium after formation of the cellular aggregates. For example, Example 8 of Sasai teaches adding BMP4 three (3) days after dispersed   cells were subjected to floating aggregate culture. (¶¶ 0095-0096 and 0231; see also Figure 7). Similarly, the instant specification, in Example 1, discloses the addition of BMP4 to cellular aggregates on day 3. 
Instant claim 1, as amended, recites the medium of steps (c-1) and (c-2) is free of a Shh signal promoter. Sasai teaches embodiments without a Shh signal promoter. (See, e.g., ¶¶ 0093-0097). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Likewise, Sjodal teaches BMP activity, i.e., BMP-4, is required and sufficient to induce olfactory and lens placodal cells. (Page 143, first column). 

Instant claim 1 has been amended to recite:
(c-1) culturing the aggregate cultured in step (b) in suspension in a medium in the presence of a substance that activates the pathway through which signals are transmitted upon binding of BMP4 and a receptor, to form (i) a Rx-positive and Chx10-positive neuroepithelium-like structure in the inside of the aggregate and (ii) a Rx-negative ectodermal epithelial cell layer on the surface of the aggregate, and

(c-2) culturing the aggregate cultured in step (c-1) in suspension in a medium in the
 presence of a substance that activates the pathway through which signals are transmitted upon binding of BMP4 and a receptor in a concentration lower than that in step (c-1) to form (iii) a corneal epithelial precursor tissue that is pan-cytokeratin positive, (iv) a lens placode that is L-Maf positive, or (v) both a corneal epithelial precursor tissue that is pan-cytokeratin positive and a lens placode that is L-Maf positive in the aggregate. 
However, these steps only appear to require culturing an aggregate in the presence of, e.g.,   BMP4 until a corneal epithelial precursor tissue that is pan-cytokeratin positive and/or a lens placode that is L-Maf positive is obtained. Stated another way, steps (c-1) and (c-2) are reciting the inherent progression of the aggregate into a corneal epithelial precursor tissue that is pan-cytokeratin positive and/or a lens placode that is L-Maf positive when contacted, e.g., with BMP4.  
	It is also noted Sassi teaches Rx and Chx10 are retinal cell markers. (¶ 0086). Sassi further teaches in “one embodiment, neural retinal tissue contained in a cell aggregate produced by the method of the present invention is an Rx positive, Chx10 positive epidermal tissue.” (¶ 
Sjodal teaches cells in the lens placode express L-Maf. (Page 141, Results; FIG. 4). Sjodal further teaches BMP4 induces L-Maf positive lens cells and BMP signals are required and sufficient to induce lens placodal cells from progenitor cells. (Abstract; page 145, second column). One of ordinary skill in the art would have been motivated to culture the aggregate taught by Sasai for a sufficient time in order to produce an L-Maf positive lens placode in order to advantageously recapitulate the structure in vitro with a reasonable expectation of success.
	It is noted instant claim 1, step (c-2) requires a “concentration lower than that in step (c-1).” This, however, would reasonably encompass, e.g., 5 nM BMP4 in step (c-1) and 4.99999 nM BMP4 in step (c-2), which would be virtually indistinguishable from the practice of Sassi and Sjodal. Moreover, nothing in the instant specification indicates a reduction in BMP4 concentration actually facilitates the formation of a corneal epithelial precursor tissue that is pan-cytokeratin positive and/or a lens placode that is L-Maf positive. This is especially true since, as discussed above, Sassi and Sjodal teach contact with BMP4 is sufficient to facilitate formation of an L-Maf positive lens placode. 
At best, steps (c-1) and (c-2) constitute routine experimentation utilizing standard laboratory techniques available at the time of filing to determine the optimal amount of BMP4 required to produce an L-Maf positive lens placode. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.
Claims 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sasai and Sjodal as applied to claims 1, 5-7, 10, and 20-21 above, and further in view of Eiraku et al (Nat. Protoc., (7)(1):69-79 (2012), published online  December 15, 2011, prior art of record).
As discussed above, claims 1, 5-7, 10, and 20-21 were rendered obvious by the teachings of Sasai and Sjodal. As further discussed above, Sasai teaches a crystalline lens is developed via a placode (lens placode) formed by an interaction between a retina tissue and a non-neural head ectodermal tissue. The references do not explicitly teach the “cell aggregate further comprises a neural retinal tissue.” However, Eiraku teaches the use of aggregated mouse embryonic stem cells to generate three-dimensional retinal tissues. (Abstract and Figures 1-4). More particularly, Eiraku teaches:
Dissociated ESCs are reaggregated in a 96-well plate with reduced cell-plate adhesion and cultured as floating aggregates. Retinal epithelium is efficiently generated when ESC aggregates are cultured in serum-free medium containing extracellular matrix proteins, spontaneously forming hemispherical vesicles and then progressively transforming into a shape reminiscent of the embryonic optic cup in 9–10 d. In long-term culture, the ESC-derived optic cup generates a fully stratified retinal tissue consisting of all major neural retinal components. (Abstract). 

Eiraku further teaches separating isolate optic cups from ESC aggregates. (Page 76).  More particularly, Eiraku teaches:

    PNG
    media_image1.png
    286
    1444
    media_image1.png
    Greyscale

(Page 76). 
One of ordinary skill in the art at the time of filing would have been motivated to combine the teachings of Sasai, Sjodal, and Eiraku in order to advantageously generate a cell aggregate comprising an anterior eye segment tissue or a partial structure thereof, or a precursor tissue thereof mimicking human ocular tissue, which could be separated from the cell aggregate.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.
Claims 11-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sasai and Sjodal as applied to claims 1, 5-7, 10, and 20-21 above, and further in view of Eiraku and Yoshida et al (Differentiation, 80(P82):S44-S45 (2010), prior art of record).
As discussed above, claims 1, 5-7, 10, and 20-21 were rendered obvious by the teachings of Sasai and Sjodal. As further discussed above, Eiraku teaches the use of aggregated mouse embryonic stem cells to generate three-dimensional retinal and cortical tissues. (Abstract and Figures 1-4).  More particularly, Eiraku teaches:
Dissociated ESCs are reaggregated in a 96-well plate with reduced cell-plate adhesion and cultured as floating aggregates. Retinal epithelium is efficiently generated when ESC aggregates are cultured in serum-free medium containing extracellular matrix proteins, spontaneously forming hemispherical vesicles and then progressively transforming into a shape reminiscent of the embryonic optic cup in 9–10 d. In long-term culture, the ESC-derived optic cup generates a fully stratified retinal tissue consisting of all major neural retinal components. (Abstract).

Eiraku further teaches separating isolate optic cups from ESC aggregates. (Page 76).  

However, Yoshida teachers BMP4 facilities the differentiation of induced pluripotent stem cells into corneal epithelial cells. (S44-S45). Yoshida further teaches the corneal epithelial cells express stratified epithelial markers, and can be engineered into stratified cell sheets. (S44-S45).  As such, the prior art recognizes that BMP4 facilities stem cell differentiation into corneal epithelium. Thus, Yoshida provides an explicit motivation to combine the teachings of Sasai, Sjodal, and Eiraku into order to advantageously generate stratified corneal epithelium from the stem cell aggregates taught by Sasai, Sjodal and Eiraku. 
As such, regarding instant claim 17, it would have been obvious at the time of filing to culture the aggregate obtained in step (c-2) in suspension until a corneal epithelium is induced from the corneal epithelial precursor tissue according to Sasai, Sjodal, Eiraku, and Yoshida, which, as discussed above, further teach a medium comprising a substance that activates the pathway through which signals are transmitted upon binding of BMP4 and a receptor, wherein the medium is free of a Shh signal promoter.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.

 


Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sasai and Sjodal as applied to claims 1, 5-7, 10, and 20-21 above, and further in view of Eiraku, Yoshida, and Cvekl et al (Bioessays., 26(4): 374-386 (2004), prior art of record).
As discussed above, claims 1, 5-7, 10, and 20-21 were rendered obvious by the teachings of Sasai and Sjodal. The references do not explicitly teach culturing the aggregate obtained step (c-2) in suspension until a mesenchymal tissue or lens vesicle is formed in the aggregate using a medium in the presence of a substance that activates the pathway through which signals are transmitted upon binding of BMP4 and a receptor, wherein the medium is free of a Shh signal promoter.
However, as discussed above, Sassi teaches a crystalline lens is developed via a placode (Lens placode) formed by an interaction between a retina tissue and a non-neural head ectodermal tissue. As further discussed above, Eiraku teaches the use of aggregated mouse embryonic stem cells to generate three-dimensional retinal tissues. (Abstract and Figures 1-4).  More particularly Eiraku teaches:
Dissociated ESCs are reaggregated in a 96-well plate with reduced cell-plate adhesion and cultured as floating aggregates. Retinal epithelium is efficiently generated when ESC aggregates are cultured in serum-free medium containing extracellular matrix proteins, spontaneously forming hemispherical vesicles and then progressively transforming into a shape reminiscent of the embryonic optic cup in 9–10 d. In long-term culture, the ESC-derived optic cup generates a fully stratified retinal tissue consisting of all major neural retinal components. (Abstract). 

Eiraku further teaches:
The retinal primordium arises from the rostral-lateral part of the diencephalon and evaginates laterally from the diencephalic wall to form an optic vesicle. The distal portion of the vesicle becomes the neural retina (NR; sensorial tissue), whereas the proximal portion is the retinal pigment epithelium (RPE; supporting tissue of the NR). The optic vesicle then undergoes invagination at its distal portion, forming a two-walled cup-like structure, the optic cup, whereas the NR and RPE become its inner and outer walls, respectively. Simultaneously with this infolding of the NR, the surface ecto-derm adjacent 

Likewise, Yoshida teaches BMP4 facilities the differentiation of induced pluripotent stem cells into corneal epithelial cells. (S44-S45). Yoshida further teaches the corneal epithelial cells express stratified epithelial markers, and can be engineered into stratified cell sheets, i.e., stratified corneal epithelium. (S44-S45). As such, the prior art recognized that higher order anterior eye structures can be generated from ESC aggregates cultured in a BMP-4 containing medium free of a Shh signal promoter. 
Cvekl teaches: 
The retina and its auxiliary tissues in the front of the eye are formed by rather different developmental processes. In a first critical step during vertebrate eye development, the optic vesicles appear as lateral outgrowths of the prosencephalon (forebrain). The optic vesicles come into contact with the overlying surface ectoderm that responds by formation of a local thickening, the lens placode. In a next step, the distal part of the optic vesicle is invaginated into its more proximal part, thereby converting into a double-layered optic cup. The inner layer of the optic cup will form the neural retina; the outer layer will differentiate into the retinal pigmented epithelium. In parallel to the development of the optic cup, the lens placode enlarges and sinks below the level of the surrounding ectoderm to form the lens pit. Subsequently, it forms the lens vesicle, which at first remains connected to the surface ectoderm by the lens stalk. Finally, the lens vesicle detaches from the surface ectoderm and invaginates into the optic cup. The optic cup is incomplete inferiorly at the so-called embryonic (choroidal) fissure, which is used by the hyaloid artery to pass into the optic cup. This artery supplies nutrients to the inner layer of the cup and the lens vesicle during ocular development.

Shortly after the lens vesicle has become detached from the surface ectoderm, mesenchymal cells start to migrate into the space between the anterior epithelium of the lens vesicle and the surface ectoderm (Fig. 1A). In the mouse eye, four to seven layers of mesenchymal cells are present at embryonic day (E) 12. The cells form long cytoplasmic processes and have a stellate, star-shaped phenotype.(2) As the number of cells between the lens and surface ectoderm continuously increases, the cells condense more and more to form several layers of flat mesenchymal cells that are separated from each other by a loose fibrillar extracellular matrix (Fig. 1B). In parallel, the cavity of the lens vesicle 

 It is noted instant claims 18 and 19 do not recite any additional method steps beyond culturing the cell aggregates obtained in step (c-2) for an additional period of time in the same medium in order to obtain more complex structures such as mesenchymal tissue or a lens vesicle. 
Therefore, it would have been obvious at the time of filing to extend the culture time of the cell aggregates taught by Sassi, Sjodal, Eiraku, and Yoshida in order to advantageously permit the development additional anterior eye structures, such as mesenchymal tissue or lens vesicle, with a reasonable expectation of success since the references already teach anterior eye structures can be produced from the cell aggregates. Stated another way, it would have been obvious at the time of filing to let the aggregates taught by Sassi, Sjodal, Eiraku, Yoshida, and Cvekl further develop into mesenchymal tissue or a lens vesicle from the precursors taught by Sassi, Sjodal, Eiraku, Yoshida, and Cvekl. 
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments filed 11/09/2020 have been fully considered but they are not persuasive. Applicant’s arguments are discussed to the extent they apply to the current grounds of rejection set forth above.
On page 8 of the Response, Applicant urges “Sasai et al. does not teach or suggest a method for forming a lens placode that is L-Maf positive as recited by the pending claims.” As discussed above, the instant claims are rendered obvious by Sasai and Sjodal, which, taken together, teach culturing an aggregate in the presence of BMP4 to produce an L-Maf positive lens placode. As further discussed above, Sjodal teaches BMP activity, i.e., BMP-4, is required and sufficient to induce olfactory and lens placodal cells. (Page 143, first column).
Applicant further urges the prior art of record does not teach: 
performing suspension culture for differentiation induction of a cell aggregate in a medium containing a substance that activates the pathway through which signals are transmitted upon binding of BMP4 and a receptor in the absence of a Shh signal promoter until a corneal epithelial precursor tissue and/or a lens placode is formed through a formation of a cell aggregate comprising (i) a Rx-positive and Chxl0-positive neuroepithelium-like structure in the inside of the aggregate and (ii) a Rx-negative ectodermal epithelial cell layer on the surface of the aggregate as recited the pending claims.

However, as discussed above, the instant claims only appear to require, e.g., contacting an aggregate with BMP4 and culturing for a sufficient time to obtain a corneal epithelial precursor tissue that is pan-cytokeratin positive and/or a lens placode that is L-Maf positive. As discussed above, the prior art of record teaches obtaining these structures by contacting an aggregate with BMP4. As such, absent evidence to the contrary, steps (c-1) and (c-2) are simply reciting the inherent progression of the aggregate into a corneal epithelial precursor tissue that is pan-cytokeratin positive and/or a lens placode that is L-Maf positive in the presence of BMP4.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, the combination of prior art references cited above render the claimed method prima facie obvious. 
On page 10 of the Response, Applicant urges “none of the cited references individually or in combination teaches or suggests reducing the concentration of the substance that activates the pathway through which signals are transmitted upon binding of BMP4 and a receptor in step (c-2) relative to step (c-1) as recited in the pending claims.” However, as discussed above, this appears to be routine optimization, which would encompass, e.g., using 4.9999 nM BMP4 in step (c-2) instead of 5.0 nM BMP4. Moreover, nothing in the instant specification suggests lowering the concentration of the substance that activates the pathway through which signals are transmitted upon binding of BMP4 and a receptor is actually required to obtain a corneal epithelial precursor tissue that is pan-cytokeratin positive and/or a lens placode that is L-Maf positive; i.e., lowering the concentration in step (c-2) by any de minimis amount is seemingly arbitrary and does not distinguish the claimed method from the prior art of record. 
Conclusion
NO CLAIMS ARE ALLOWED 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Behesti et al., BMC Develop. Biol., 6(62):1-22 (2006)
Faber et al., Develop., 129:3727-3737 (2002)
Furuta et al., Genes Develop., 12:3764-3775 (1998)
Hamidabadi et al., Int. J. Fertil. Steril., 5(2):104-109 (2011) 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J VISONE whose telephone number is (571)270-7144.  The examiner can normally be reached on Tues-Thur 8-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS J. VISONE/            Primary Patent Examiner, Art Unit 1651